Title: To Thomas Jefferson from Castries, 26 August 1785
From: Castries, Charles Eugène de La Croix, Marquis de
To: Jefferson, Thomas



Versailles le 26. aôut 1785.

L’offre que vous me faites, Monsieur, par la lettre que vous m’avez fait l’honneur de m’ecrire le 17 de ce mois, applanit toutes difficultés. Puisque vous voulez bien vous engager à faire payer, par le banquier des Etats-unis à Paris, ce qui peut revenir aux françois qui auroient servi sur la fregate americaine l’Alliance, Je donne ordre au Commissaire de L’Orient de remettre à Mr. Jones la Somme totale qui revient aux batimens americains, et de m’adresser copie des reconnoissances qu’il exigera de cet officier.
J’ai l’honneur d’etre avec un parfait attachement, Monsieur, votre trés humble et trés obeïssant serviteur,

Le Mal. De Castries


